Settle, J.
By consent of parties, this case was referred to W. H. Johnston, to find and report the facts, and declare the law arising thereon. His report, both as to facts and law, was adopted and confirmed by his Honor, from which judgment the defendant appeals, alleging :
1. That the evidence as to the existence of a clause of war*51ranty or covenant of quiet enjoyment in the- alleged lost deed is too vague and indefinite to warrant the finding of such fact by the referee.
2. That the measure of damages is the value of the Confederate money at the date of its payment by the plaintiff to the defendant’s intestate. Neither of these exceptions can be sustained.
There was evidence, fit to be considered by the referee, tending to prove the existence of a deed from Armstrong to the plaintiff, and also its covenants, and its loss. Consequentlv the court will not undertake to review the findings of the referee on these points.
It is well established by the adjudications of this court, that a payment in Confederate money, tendered and accepted as a payment by parties, dealing at arms length, amounts to a discharge of the debt.
Per Curiam. Judgment affirmed.